Citation Nr: 0832106	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for status-post right 
orchiectomy.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1992, January 1993 to January 1996, and May 1997 to 
February 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issues of service connection for PTSD and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

At his August 2008 personal hearing, the veteran testified 
that he has chronic pain and tenderness and intermittent 
swelling in his groin region.  This testimony is interpreted 
as a claim for service connection and the matter is REFERRED 
to the RO for the appropriate action.


FINDING OF FACT

The competent medical evidence does not reflect that the 
veteran has had both testes removed or that he has 
nonfunctioning of the left testis.





CONCLUSION OF LAW

The criteria for a compensable evaluation for status-post 
right orchiectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.115b, Diagnostic Code 7524 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide.  The Board notes that the veteran was 
not specifically informed to submit medical or lay evidence 
demonstrating the effect a worsening of his disability has on 
his employment and daily life.  The Board finds that no 
prejudice resulted, however, because the veteran was told to 
submit any evidence, to include his own statement, 
"describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by [his] disability," which would include any impact 
on the veteran's employment and daily life, and the veteran 
was provided notice of the appropriate rating criteria, which 
explicitly include effect on employment and daily life.  In 
March 2006, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the March 
2006 notice letter postdated the initial adjudication, no 
prejudice resulted as the claims were subsequently 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the March 2005 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing a VA examination, and providing a 
personal hearing, and the Board knows of no relevant evidence 
which has not yet been obtained.  In light of the foregoing, 
the Board finds that the duty to notify and assist has been 
met. 

Increased Rating

For historical purposes, it is noted that service connection 
was established for epididymectomy, right testicle, by the RO 
in a November 1992 decision, based on in-service treatment 
and surgery on the right testicle.  The rating decision also 
granted special monthly compensation for the anatomical loss 
of use of a creative organ.  

The veteran contends that a compensable rating is warranted 
for his status-post orchiectomy.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A relatively recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A May 2004 VA examination record reports the veteran's 
history of weakness, weight loss, urinary frequency, some 
recent hematuria, and increasing problems with erectile 
dysfunction in that, at times, he was only semi-erect rather 
than fully erect.  The veteran denied any dysuria, 
incontinence, urinary tract infection, history of bladder 
stones, or nephritis.  He also reported that he had not been 
hospitalized for urinary tract disease within the previous 
year.  The examiner noted that the veteran had an intact left 
testicle and a missing right testicle.  There was no direct 
or indirect herniation, no gait abnormalities and no 
tenderness to the left testicle.  The record notes that the 
veteran had a negative urinalysis, unremarkable chemistry and 
complete blood count.  The veteran was assessed with previous 
testicular injury (subsequent right orchiectomy) with mild to 
moderate impairment.  

An October 2004 VA treatment record reports the veteran's 
history as to erectile dysfunction and negative history as to 
voiding difficulties.  The examiner noted that the veteran 
had an empty right hemiscrotum, a palpably normal left 
testicle, and no hernia.  The veteran was diagnosed with 
erectile dysfunction.  

Service connection is in effect for the right testicle, 
status-post orchiectomy, under Diagnostic Code (DC) 7524.  DC 
7524 provides that where one testis is removed, a zero 
percent (noncompensable) rating is to be assigned, and where 
both are removed, a 30 percent rating is warranted.  
Entitlement to special monthly compensation is also for 
consideration, and the record reflects that the veteran is in 
receipt of such.  In addition, a Note to Diagnostic Code 7524 
provides that, in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.

Here, the competent medical evidence, including the VA 
medical examination accorded in this case, all reflect that 
only the right testis was removed; i.e., he only had one 
testis removed.  The Board further finds that the service-
connected disability has not resulted in the nonfunctioning 
of the other (left) testis.  Granted, the veteran testified 
that he has erectile dysfunction as a result of the service-
connected disability.  However, that impairment is 
contemplated by the fact that he is in receipt of special 
monthly compensation for loss of use of the creative organ.  

A higher or separate rating is also not warranted under an 
alternate rating code as there is no competent medical 
evidence that the testis removal has resulted in a voiding 
dysfunction, urinary frequency, or urinary tract infections.  
The Board notes that at the August 2008 Travel Board hearing, 
the veteran reported having pain and tenderness in the groin 
region.  The competent medical records report no findings of 
pain or tenderness secondary to the orchiectomy, however, and 
based on the absence of objective findings, a separate rating 
is not warranted for the veteran's history of pain and 
tenderness.  See 38 C.F.R. § 4.118, DC 7804 (painful scar on 
examination).  Additionally, the Board notes that the context 
of the testimony suggests that the pain and tenderness in the 
groin region is secondary to a condition other than the 
removed right testis.  This testimony has been interpreted as 
a claim of service connection for a separate condition, and 
has been referred for the appropriate action.  In light of 
the foregoing, the veteran's claim for a compensable rating 
for status-post right orchiectomy is denied.


ORDER

A compensable rating for status-post right orchiectomy is 
denied.
REMAND

Further development is needed on the claim of service 
connection for PTSD.  A review of the record indicates that 
the veteran was denied service connection for PTSD, though he 
had a diagnosis, because he had failed to provide any 
stressor information.  At his August 2008 personal hearing, 
however, the veteran provided testimony about the stressors 
that he contends resulted in PTSD, namely the temporary 
capture of his best friend after an ambush in March or April 
1991 and seeing body bags of men killed by friendly fire in 
February or March 1991.  On remand, the AMC should contact 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to verify the stressors.  Additionally, if the 
stressor is verified, the veteran should be scheduled for a 
VA examination.  Although medical records diagnose the 
veteran with PTSD, the diagnoses are not linked to any 
specific stressor; consequently, if a stressor is verified, 
an examination is necessary to determine if the veteran has 
PTSD as a result of the verified stressor.  

Further development is also needed on the claim of service 
connection for headaches.  A June 1989 service treatment 
record reports the veteran's history of recurrent 
intermittent occipital headache for the last few months.  The 
examiner noted that the veteran had a tender occipital 
protuberance and diagnosed the veteran with muscle 
contraction headache.  Subsequently in July 1989, service 
treatment records indicate that the veteran hit his head on a 
gym locker, resulting in slight headache, blurred vision, 
dizziness, and a one-inch laceration, but no vomiting or loss 
of control.  A steri-strip was applied to the forehead, and 
the veteran was assessed with contusion and laceration to 
scalp.  Subsequent treatment records do not report any 
history of headaches dating through the first period of 
service, and September and November 1992 examination records 
report normal neurologic findings on clinical examination and 
a negative history as to frequent or severe headache.  
Service treatment records from the second and third periods 
of service report complaints of headache, among other 
symptoms, in May and July 1993 and May 1998, which were 
respectively diagnosed as pharyngitis and questionable strep 
throat, gastrointestinal virus and sinus infection, and 
allergic rhinitis.  The treatment records otherwise do not 
report any treatment for headaches, and examination records 
dating in May 1997 and September 1988 report negative 
histories as to "frequent or severe" headache and normal 
neurologic findings on clinical examination.  

Post-service treatment records report complaints of headaches 
with sinus congestion or drainage, among other symptoms, in 
January, April, May and August 2004, April 2006, and August 
2007.  The treatment records do not report any findings of a 
chronic headache disorder; rather, the veteran was assessed 
with other conditions, including acute sinusitis, rhinitis, 
pharyngitis, and symptomatic bradycardia.  See Baptist Health 
records.  In May 2005, the veteran reported having migraines.  
Id.  A January 2007 private treatment record reports the 
veteran's history of headaches for the last three months, 
which he reported occur every two to three days.  The record 
notes that the veteran could not relate the headaches to 
anything in particular, but he reported that he was under a 
lot of stress.  The examiner stated that he was not certain 
that the headaches were typical vascular headaches, and he 
suggested a trial of Xanaflex, heat, and range of motion 
exercise.  See Karst treatment record.

In April 2005, a private physician submitted a statement 
reporting that the veteran was under his care for headaches.  
The physician wrote that the headaches developed while the 
veteran was in the army, that there was "absolutely no 
reason [for the physician] to believe that his current 
problems [are not] related to his headaches he developed 
while in service, and that the headaches apparently started 
after sustaining a concussion."  

Although the evidence includes a positive nexus opinion, 
based on the fact that this opinion is premised on an 
uncorroborated history of an in-service concussion and no 
review of the record, the Board finds that the opinion lacks 
sufficient probative value to warrant service connection on a 
direct basis.  Based on the multiple complaints of headache 
in and post-service and the frequency with which the 
complaints are associated with the veteran's service-
connected hypertension or rhinitis/sinusitis, however, the 
Board finds that a VA examination should be conducted and a 
medial opinion obtained to determine the nature and etiology 
of the veteran's headaches.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The AMC should attempt to verify the 
veteran's reported PTSD stressors, as 
described in particular in the August 
2008 personal hearing transcript.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

2.  After completion of the above 
development, and only if a stressor has 
been verified, the AMC should schedule 
the veteran for a VA psychiatric 
examination.  The claims file and the 
AMC's report of verified stressors should 
be provided to and reviewed by the 
examiner prior to conducting this 
examination, and the review should be 
acknowledged.  The examiner is requested 
to state an opinion as to whether the 
veteran currently has PTSD, and, if so, 
whether it is a result of a verified 
stressor.  The complete rationale for 
each opinion expressed must be provided.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, to include the 
denial of his claim.

3.  The AMC should schedule the veteran 
for a VA neurological examination to 
determine the nature and etiology of his 
headache disorder.  The examiner should 
also state whether it is at least as 
likely as not that the veteran's 
headaches are etiologically related to 
either service or the service-connected 
hypertension or sinusitis/rhinitis.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder, 
to include the above-referenced April 
2005 private medical record, must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


